               Case 20-12522-JTD            Doc 1276        Filed 02/03/21        Page 1 of 11




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )   Chapter 11
                                                              )
MALLINCKRODT PLC, et al.,                                     )   Case No. 20-12522 (JTD)
                                                              )
                 Debtors.1                                    )   (Jointly Administered)
                                                              )
                                                              )   Proposed Hearing Date: Feb. 11, 2021 at 11:00 a.m. (ET)
                                                              )   Proposed Obj. Deadline: Feb. 10, 2021 at 12:00 a.m. (ET)


          DEBTORS’ MOTION FOR ENTRY OF AN ORDER (A) APPOINTING
          A MEDIATOR AND (B) ESTABLISHING MEDIATION PROCEDURES
                   AS SET FORTH IN THE PROPOSED ORDER

         The debtors in possession (collectively, the “Debtors”) in the above-captioned cases (the

“Chapter 11 Cases”) hereby move (this “Motion”) and respectfully state as follows:

                                         RELIEF REQUESTED

         1.      By this Motion the Debtors seek entry of an order, substantially in the form attached

hereto as Exhibit A (the “Proposed Order”) (a) appointing Kenneth R. Feinberg to mediate the

allocation of the Opioid Trust Assets (as defined herein) and (b) establishing mediation procedures

as set forth in the Proposed Order.

                                              JURISDICTION

         2.      This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware dated as of February 29, 2012. This is a core proceeding pursuant to

28 U.S.C. § 157(b), and, under Rules 2002 and 7008 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), the Debtors consent to the entry of a final order by the Court in


1
    A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims
    and noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The debtors’ mailing address is 675
    McDonnell Blvd., St. Louis, Missouri 63042.



US-DOCS\119754286.10
RLF1 24742867v.1
               Case 20-12522-JTD            Doc 1276        Filed 02/03/21        Page 2 of 11




connection with this Motion to the extent that it is later determined that the Court, absent consent

of the parties, cannot enter final orders or judgments in connection herewith consistent with Article

III of the United States Constitution. Venue of these cases and this Motion in this district is proper

under 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief requested herein are

rules 9019-3 and 9019-5 of the Local Rules of Bankruptcy Practice and Procedure of the United

States Bankruptcy Court for the District of Delaware (the “Local Rules”).

                                    PRELIMINARY STATEMENT

        3.       To date, the Debtors have reached an agreement with the RSA Parties2 to pursue a

chapter 11 plan of reorganization which provides that all opioid claims shall be channeled to an

opioid trust (the “Opioid Trust”) and that the Opioid Trust shall be funded with a fixed pool of

assets that includes, among other assets, $1.6 billion in deferred cash payments and warrants in the

reorganized Debtors (collectively, the “Opioid Trust Assets”) in complete satisfaction of all opioid

claims that can be asserted against the Debtors. While a proposed plan embodying the RSA is not

yet filed and could be the subject of litigation, the issue of allocation of the Opioid Trust Assets

among opioid claimants remains a key open issue that must be addressed. The Debtors now stand

at a critical juncture: they have an opportunity to reach a global agreement with the vast majority

of opioid claim holders regarding their allocable share of the Opioid Trust Assets by pursuing

voluntary mediation with these parties, thereby avoiding the pitfalls of one or more of the opioid

claimants contesting confirmation on grounds that the Opioid Trust Assets have been unfairly

allocated. Confirming a plan in the absence of meaningful consensus over allocation of the Opioid



2
    The “RSA Parties” are comprised of: (a) 50 U.S. States and territories and the Plaintiffs’ Executive Committee
    appointed in the federal multi-district opioid litigation (including the members of the Ad Hoc Committee of
    Governmental Claimants (the “Governmental Plaintiff Ad Hoc Committee”)), (b) the Multi-State Governmental
    Entities Group (the “MSGE Group”), and (c) holders of more than 84 percent in principal amount of the Debtors’
    guaranteed unsecured notes (the “Unsecured Notes Ad Hoc Group”).


                                                        2
US-DOCS\119754286.10
               Case 20-12522-JTD           Doc 1276        Filed 02/03/21       Page 3 of 11




Trust Assets will entail delay and expensive litigation; conversely, achieving that consensus will

facilitate progress in these Chapter 11 Cases.

        4.       In advance of this Motion, and in connection with the adjournment of the FCR

Motion and the OCC Cross-Motion (each as defined herein), as well as this Court’s granting of

the Renewed RSA Fee Motion (as defined herein), the Debtors reached an agreement with each of

(a) the official committee of opioid-related claimants (the “OCC”); (b) the Ad Hoc Committee of

NAS Children; (c) the Ad Hoc Group of Personal Injury Claimants; (d) the Governmental Ad Hoc

Committee; (e) the MSGE Group; (f) counsel to Life Point Health System and counsel to various

hospitals, including a putative class of hospital claimants; (g) counsel to a putative class of

emergency room physicians; (h) counsel to Blue Cross and Blue Shield Association, various third

party payors and health insurance carrier plaintiffs; (i) counsel to Thornton Township High School

District 205 and certain other public school districts as representatives of a putative class of school

district class claimants; (j) counsel to the putative classes of purchasers of private health insurance

represented by Stevens & Lee, P.C; and (k) counsel to the Federal Healthcare Agency Opioid

Claimants3 (collectively, and together with the Debtors, the “Mediation Parties”) regarding the

architecture of a mediation to address the relative allocations of the Opioid Trust Assets among

the holders of opioid claims. Mediation of the Opioid Trust Assets is viewed by each of these

parties as the best path towards reaching resolution on such allocation issues.

        5.       Allocation discussions facilitated by Mr. Kenneth Feinberg (the “Mediator”), who

is one of the most well-respected mass tort mediators in the country and has experience mediating

these issues in particular, will allow the Mediation Parties to express their views on the ultimate


3
    The “Federal Healthcare Agency Opioid Claimants” includes the United States Department of Health & Human
    Services (“HHS”), Centers for Medicare & Medicaid Services (“CMS”), HHS Indian Health Service (“IHS”);
    the United States Defense Health Agency (“DHA”) and the United States Department of Veterans Affairs (“VA”).



                                                       3
US-DOCS\119754286.10
               Case 20-12522-JTD        Doc 1276      Filed 02/03/21    Page 4 of 11




allocation of the Opioid Trust Assets in these cases in a candid and confidential manner that is

more likely to yield a positive result than negotiations outside of mediation. Importantly, many of

the Mediation Parties have significant first-hand experience with the Mediator and these intricate

allocation issues from the Purdue cases. This depth of experience will be instrumental and will

benefit the Debtors’ estates and the overall chapter 11 process.

        6.       Ultimately, a negotiated settlement is the best way to avoid a value-destructive

claims estimation and protracted litigation process, and efforts to do so are supported by the key

constituents in these Chapter 11 Cases. Thus, by this Motion, the Debtors seek to achieve one of

their major objectives in these Chapter 11 Cases: fair and equitable distribution of the Opioid Trust

Assets. Mediation, with the key parties agreeing to submit to it, is the means best suited to achieve

this goal.

        7.       Resolving this allocation dispute is one of the key remaining items requiring

resolution in these Chapter 11 Cases. As this Court noted, “[t]he expectation is that mediation will

resolve one of the most significant obstacles to completing a timely reorganization of the debtors

and avoid costly litigation between the debtors and the various creditor constituencies.” Jan. 19,

2020 Hr’g Tr. at 10:22-11:1. The Debtors strongly believe that a consensual resolution on

allocation, rather than complex estimation litigation, is in the best interests of their estates and

stakeholders. Thus, the Debtors now seek entry of an order appointing Mr. Feinberg as Mediator

and establishing mediation procedures for the opioid trust asset allocation mediation.

                                         BACKGROUND

        A.       General Background

        8.       On October 12, 2020 (the “Petition Date”), the Debtors filed voluntary petitions in

this Court commencing cases for relief under chapter 11 of title 11 of the United States Code,



                                                  4
US-DOCS\119754286.10
               Case 20-12522-JTD        Doc 1276     Filed 02/03/21      Page 5 of 11




11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”). The Debtors continue to manage and operate

their businesses as debtors in possession under sections 1107 and 1108 of the Bankruptcy Code.

        9.       On October 27, 2020, the Office of U.S. Trustee appointed the official unsecured

creditors committee (the “UCC”) [Docket No. 306], and the OCC [Docket No. 308].

        10.      The factual background regarding the Debtors, including their business operations,

their capital and debt structures, and the events leading to the filing of these Chapter 11 Cases, is

set forth in detail in the Declaration of Stephen A. Welch, Chief Transformation Officer, in Support

of Chapter 11 Petitions and First Day Motions (the “Welch Declaration”) [Docket No. 128] filed

on the Petition Date, which is fully incorporated herein by reference.

        B.       Conditional Adjournment of the FCR Motion and the OCC Cross-Motion,
                 and Approval of the Renewed Fee Motion

        11.      On October 13, 2020 the Debtors filed the Motion of Debtors for Entry of an Order

Appointing Roger Frankel, as Legal Representative for Future Claimants, Effective as of the

Petition Date Filed by Mallinckrodt plc [Docket No. 189] (the “FCR Motion”).

        12.      On November 28, 2020 the OCC filed The Official Committee of Opioid Related

Claimants’ (I) Request For Adjournment of or, in the Alternative, Objection to Motion of Debtors

to Appoint Future Claimants Representative and (II) Cross-Motion to Compel Debtors to Establish

Bar Date and Noticing Program For Opioid Claimants [Docket No. 658] (the “OCC Cross-

Motion”). The Ad Hoc Group of Personal Injury Claimants and the Ad Hoc Committee of NAS

Children filed objections to the FCR Motion and joinders to the OCC Cross-Motion [Docket Nos.

657, 659, 730].

        13.      On December 7, 2020 the Debtors filed an objection to the OCC Cross-Motion

[Docket No. 746] and a reply to the FCR Motion objections [Docket No. 744]. The Governmental




                                                 5
US-DOCS\119754286.10
               Case 20-12522-JTD        Doc 1276      Filed 02/03/21         Page 6 of 11




Plaintiff Ad Hoc Committee and the MSGE Group respectively filed a joinder and statement in

support to the Debtors’ objection to the OCC Cross-Motion [Docket Nos. 742 and 743].

        14.      The FCR Motion and the OCC Cross-Motion were scheduled to be heard by this

Court on December 14, 2020. However, in advance of the December 14th hearing, the OCC, the

UCC, the Ad Hoc Committee of NAS Children, the Ad Hoc Group of Personal Injury Claimants,

the Governmental Ad Hoc Committee, the MSGE Group, and the Unsecured Notes Ad Hoc Group

agreed to specific conditions by which to conditionally adjourn the FCR Motion and the OCC

Cross-Motion. Pursuant to the terms of this conditional adjournment, which was read into the

record by Debtors’ counsel at the December 14th hearing, among other things: (a) the Mediation

Parties committed to engaging in good faith allocation negotiations beginning on December 14,

2020 with the assistance of the Mediator, (b) the Debtors committed to file this Motion on or before

December 21, 2020, and (c) the mediation was to continue until January 28, 2021, unless the

Debtors, the OCC, the Governmental Plaintiff Ad Hoc Committee, and the MSGE Group agreed

to extend the mediation. A copy of the relevant portion of the December 14 hearing transcript is

annexed hereto as Exhibit B.

        15.      On December 14, 2020 this Court denied the Debtors’ Motion for Order

Authorizing Debtors to Pay the Reasonable and Documented Fees and Expenses of the RSA Party

Professionals and Granting Related Relief [Docket No. 523].

        16.      On December 30, 2020, the Debtors filed the Motion of the Debtors to Assume

and/or Enter Into Reimbursement Agreements with RSA Party Professionals [Docket No. 1092]

(the “Renewed RSA Fee Motion”), seeking payment of RSA Party professionals fees in a manner

that was responsive to the concerns raised by the Court the December 14th ruling and requesting

relief consistent with the legal standards and analysis set forth therein.



                                                  6
US-DOCS\119754286.10
               Case 20-12522-JTD             Doc 1276        Filed 02/03/21        Page 7 of 11




        17.      On February 1, 2021, the Court entered an order [Docket No. 1250] granting the

Renewed RSA Fee Motion to the extent set forth therein.

        18.      By this Motion, the Debtors now seek to appoint Mr. Feinberg as Mediator, and

establish mediation procedures for Opioid Trust Assets allocation mediation, and to extend the

proposed mediation end-date from January 28, 2021 until March 8, 2021.4

                                            BASIS FOR RELIEF

        19.      Local Rule 9019-5 provides that this Court may refer “any dispute” to mediation.

Del. Bankr. L.R. 9019-5(a) (“The Court may assign to mediation any dispute arising in an

adversary proceeding, contested matter or otherwise in a bankruptcy case.”). Local Rule 9019-3

provides, in relevant part that “Notwithstanding any provision of law to the contrary, the Court

may refer a dispute pending before it to mediation [. . .] During a mediation, the parties may

stipulate to allow the mediator [. . .] to hear and arbitrate the dispute.”

        20.      The appointment of the Mediator is a necessary step to address one of the key

remaining open issues facing the Debtors in these Chapter 11 Cases: allocation of the Opioid

Trust’s Assets as between holders of opioid claims. Indeed, commencing mediation may prevent

the undue delay and excessive costs associated with litigating issues regarding claim validity,

claim estimation and allocation before this Court. Litigating all (or even some) of these matters

would entail extensive discovery costs and professional fees and expenses and extend the timeline

of the Debtors’ Chapter 11 Cases, thereby compounding such costs – costs that would


4
          On December 14, 2020, the Debtors read into the record the terms and conditions of an agreed upon
stipulation (the “Adjournment Agreement”) adjourning the FCR Motion and the OCC Cross Motion (together, the
“Adjourned Motions”). As mentioned by the Debtors during the hearing on December 22, 2020, the Debtors have
needed to work with the OCC and other parties to make changes to the agreed upon stipulation, and have done so.
The Debtors the OCC and the RSA Parties have agreed to a number of modifications to the December 14 Adjournment
Agreement. Specifically, the Adjourned Motions will be rescheduled to on or about February 28, 2021, subject to the
Court’s availability. All references in the Adjournment Agreement (including, without limitation, with respect to
Mediation dates) to (a) January 28, 2021 and February 28, 2021, respectively, are changed to March 8, 2021 and April
8, 2021, respectively. All other terms of the Adjournment Agreement remain unchanged.

                                                         7
US-DOCS\119754286.10
               Case 20-12522-JTD         Doc 1276      Filed 02/03/21      Page 8 of 11




predominantly be borne by the Debtors’ estates to the detriment of their creditors, including opioid

claimants. Furthermore, as this Court noted, “[a]bsent a mediated resolution, the debtors face

litigation from thousands of governmental entities, public health organizations, civic groups, and

vast numbers of individuals who have suffered due to the opioid crisis in this country. It is far

better [. . . ] that the debtors’ resources go to help alleviate that suffering, rather than expend it on

litigation costs.”     Jan. 19, 2020 Hr’g Tr. at 11:14-20.        Thus, resolving these issues both

expeditiously and efficiently is of paramount importance to achieving a resolution of these cases

and providing the best recovery for creditors. Accordingly, the Debtors believe that giving the

parties an opportunity to work with the Mediator with the goal of resolving intercreditor allocation

is a worthwhile effort and such efforts will benefit the estates.

        21.      Furthermore, as mentioned above, many of the Mediation Parties – including

counsel to the Governmental Plaintiff Ad Hoc Committee, the MSGE Group, numerous of the

private side opioid claimants, and the OCC – have substantial experience with the Mediator and

intricate knowledge of potential trust allocation issues from the Purdue cases. Indeed the Proposed

Order contains many useful provisions that helped facilitate an ultimately successful mediation in

those cases. These include provisions surrounding:

                        who may attend the mediation and the requirements surrounding the
                         inclusion of additional parties (Proposed Order, ¶¶ 6, 7, 8);

                        the process for establishing mediation procedures (Proposed Order, ¶ 9);

                        the parameters surrounding communication between the Court and the
                         Mediator (Proposed Order, ¶ 10); and

                        the treatment of statements made and materials submitted during mediation
                         (Proposed Order, ¶¶ 11, 13, 14, 15).

The Debtors believe that the Mediation Parties’ wealth of experience allow the Debtors to progress

these cases on a largely consensual basis to benefit the Debtors’ estates.


                                                   8
US-DOCS\119754286.10
               Case 20-12522-JTD         Doc 1276      Filed 02/03/21     Page 9 of 11




        22.      For the reasons described in this Motion, mediation will benefit the Debtors’

estates. Accordingly, the Debtors respectfully submit that the Court should enter the Proposed

Order appointing the Mediator, establishing mediation procedures, and affording the Mediation

Parties a valuable opportunity to reach consensus on the most important issues in these cases.

                                               NOTICE

        23.      Notice of this Motion will be provided to: (a) the Office of the United States Trustee

for the District of Delaware; (b) the agent under the Debtors’ secured term and revolving financing

facilities; (c) counsel the Unsecured Notes Ad Hoc Group; (d) the indenture trustees for the

Debtors’ outstanding notes; (e) counsel to the Governmental Plaintiff Ad Hoc Committee;

(f) counsel to the MSGE Group; (g) counsel to the official committee of unsecured creditors;

(h) counsel to the official committee of opioid claimants; (i) counsel to the Ad Hoc Committee of

NAS Children; (j) counsel to the Ad Hoc Group of Personal Injury Claimants; (k) counsel to Life

Point Health System and counsel to various hospitals, including a putative class of hospital

claimants; (l) counsel to a putative class of emergency room physicians; (m) counsel to Blue Cross

and Blue Shield Association, various third party payors and health insurance carrier plaintiffs;

(n) counsel to Thornton Township High School District 205 and certain other public school

districts as representatives of a putative class of school district class claimants; (o) counsel to the

putative classes of purchasers of private health insurance; (p) counsel to the Federal Healthcare

Agency Opioid Claimants; (q) the United States Attorney’s Office for the District of Delaware; (r)

the attorneys general for all 50 states and the District of Columbia; (s) the United States

Department of Justice; (t) the Internal Revenue Service; (u) the Securities and Exchange

Commission; (v) the United States Drug Enforcement Agency; (w) the United States Food and




                                                   9
US-DOCS\119754286.10
              Case 20-12522-JTD        Doc 1276       Filed 02/03/21   Page 10 of 11




Drug Administration; and (x) all parties entitled to notice pursuant Bankruptcy Rule 2002. The

Debtors submit that, under the circumstances, no other or further notice is required.

                                      NO PRIOR MOTION

        24.      The Debtors have not made any prior motion for the relief sought in this Motion to

this Court or any other court.

                            [Remainder of Page Intentionally Left Blank]




                                                 10
US-DOCS\119754286.10
              Case 20-12522-JTD       Doc 1276      Filed 02/03/21   Page 11 of 11




          WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order,

granting the relief requested in this Motion and such other and further relief as may be just and

proper.

 Dated: February 3, 2021

 /s/ Michael J. Merchant
 RICHARDS, LAYTON & FINGER, P.A.                    George A. Davis (pro hac vice)
 Mark D. Collins (No. 2981)                         George Klidonas (pro hac vice)
 Michael J. Merchant (No. 3854)                     Andrew Sorkin (pro hac vice)
 Amanda R. Steele (No. 5530)                        Anupama Yerramalli (pro hac vice)
 Brendan J. Schlauch (No. 6115)                     LATHAM & WATKINS LLP
 One Rodney Square                                  885 Third Avenue
 920 N. King Street                                 New York, New York 10022
 Wilmington, Delaware 19801                         Telephone: (212) 906-1200
 Telephone:     (302) 651-7700                      Facsimile:    (212) 751-4864
 Facsimile:     (302) 651-7701                      Email:        george.davis@lw.com
 Email:         collins@rlf.com                            george.klidonas@lw.com
                merchant@rlf.com                           andrew.sorkin@lw.com
                steele@rlf.com                             anu.yerramalli@lw.com
                schlauch@rlf.com
                                                    - and -

 - and -                                            Jeffrey E. Bjork (pro hac vice)
                                                    LATHAM & WATKINS LLP
                                                    355 South Grand Avenue, Suite 100
                                                    Los Angeles, California 90071
                                                    Telephone:     (213) 485-1234
                                                    Facsimile:     (213) 891-8763
                                                    Email:         jeff.bjork@lw.com
                                                    - and -
                                                    Jason B. Gott (pro hac vice)
                                                    LATHAM & WATKINS LLP
                                                    330 North Wabash Avenue, Suite 2800
                                                    Chicago, Illinois 60611
                                                    Telephone: (312) 876-7700
                                                    Facsimile:     (312) 993-9767
                                                    Email:         jason.gott@lw.com


                       Counsel to the Debtors and the Debtors in Possession




                                               11
US-DOCS\119754286.10
